Case: 16-20665      Document: 00513903667         Page: 1    Date Filed: 03/08/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-20665                                FILED
                                  Summary Calendar                          March 8, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
In re: In the Matter of the Complaint of Cohensea Marine Company Limited
and Chinese-Polish Joint Stock Shipping Company, owner of the M/V Adam
Asnyk , for Exoneration from or Limitation of Liability


COHENSEA MARINE COMPANY LIMITED; CHINESE-POLISH JOINT
STOCK SHIPPING COMPANY, as owner and manager, respectively, of the
M/V Adam Asnyk, for exoneration from or limitation of liability,

              Petitioners - Appellants

v.

AMERICAN LONGSHORE MUTUAL ASSOCIATION, LIMITED; ROEL
LOPEZ,

              Claimants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-3174


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM :*


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20665    Document: 00513903667    Page: 2   Date Filed: 03/08/2017



                                No. 16-20665
      We affirm the district court order lifting the stay. The waiver in
Claimants’ Stipulation is sufficiently broad to encompass both issue preclusion
and res judicata.




                                      2